      Case 1:88-cr-00325-VEC Document 137 Filed 04/15/20 Page 1 of 2
                                                 USDC SDNY
                                                 DOCUMENT
                                                 ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                     DOC #:
SOUTHERN DISTRICT OF NEW YORK                    DATE FILED: 04/15/2020
 ------------------------------------------------------------   X
 UNITED STATES OF AMERICA,                                      :
                                                                :   16-CV-5044 (VEC)
                                                                :   88-CR-325-2 (VEC)
                -against-                                       :
                                                                :        ORDER
                                                                :
 NELSON VARGAS,                                                 :
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X
VALERIE CAPRONI, United States District Judge:

        WHEREAS Mr. Nelson Vargas filed a petition pursuant to 28 U.S. Code § 2255, arguing

that his sentence from 1991 should be vacated because the definition of “crime of violence”

under the career offender Sentencing Guidelines, U.S.S.G. §§ 4B1.1, 4B1.2, which were

mandatory at the time, contains an unconstitutionally vague residual clause, see No. 16-CV-

5044, Dkt. 11;

        WHEREAS the petition was filed within one year of the Supreme Court’s decision

declaring an identical, statutory residual clause unconstitutionally vague, see Johnson v. United

States, 135 S. Ct. 2551 (2015);

        WHEREAS the Second Circuit has recently held that a § 2255 petition that sought to

vacate a sentence that was imposed when the Guidelines were mandatory based on Johnson was

untimely filed, despite the petition being commenced within one year of Johnson, see Nunez v.

United States, No. 18-1803, 2020 WL 1501937 at *3, 5 (2d Cir. Mar. 30, 2020);

        IT IS HEREBY ORDERED that Mr. Vargas must file a letter, no later than April 28,

2020, explaining whether there is any reason why his petition should not be withdrawn or

summarily dismissed in light of the Second Circuit’s decision in Nunez. If necessary, the
        Case 1:88-cr-00325-VEC Document 137 Filed 04/15/20 Page 2 of 2



Government must file a response by May 5, 2020.

SO ORDERED.

Dated: April 15, 2020                               ______________________________
      New York, NY                                        VALERIE CAPRONI
                                                          United States District Judge




                                           2 of 2
